Appeal by the defendant from a judgment of the Supreme Court, Kings County (Beldock, J.), rendered December 3, 1980, convicting him of manslaughter in the first degree and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence adduced at trial, when viewed in a light most favorable to the People, was legally sufficient to support the defendant’s conviction (see, People v Lewis, 64 NY2d 1111; People v Malizia, 62 NY2d 755, cert denied 469 US 932). The jury was in the best position to assess the credibility of the witnesses at trial and its resolution on this issue will generally not be disturbed (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the evidence established the defendant’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
Although the defendant has raised challenges to several of the trial court’s rulings and to the prosecutor’s remarks in the course of his opening statement and summation, we find that the claimed errors are either not properly preserved for our review or are without any merit.
The sentencing court’s determination in this case was neither inconsistent with sound sentencing principles nor inappropriate (see, People v Suitte, 90 AD2d 80). Mangano, J. P., Weinstein, Kooper and Harwood, JJ., concur.